            Case 3:20-cv-00092-BAJ-EWD           Document 16       05/14/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                   §
                                                   §
Plaintiff                                          §
                                                   § CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                                   §
Versus                                             §
                                                   §
REC MARINE LOGISTICS LLC, ET AL.                   § TRIAL BY JURY DEMANDED
                                                   §
Defendants                                         §


PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF AMERICAN STEAMSHIP
OWNERS MUTUAL PROTECTION AND INDEMNIFICATION ASSOCIATION ONLY


         Plaintiff McArthur Griffin hereby dismisses all claims and causes of action asserted against

the American Steamship Owners Mutual Protection and Indemnification Association (the

“American Club”) only, without prejudice, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Plaintiff does not dismiss any other claims or parties. In support thereof, American

Club has not served an Answer and has not filed a Motion for Summary Judgment. Voluntary

dismissal is proper under Rule 41(a)(1)(A)(i) and may be done by the filing of the instant notice

without need for an Order of this Honorable Court.
        Case 3:20-cv-00092-BAJ-EWD            Document 16       05/14/20 Page 2 of 2



                                                    Respectfully Submitted,

                                                    MORROW & SHEPPARD LLP

                                                        /s/ Daniel E. Sheppard
                                                        Daniel E. Sheppard
                                                        Bar Roll No. 38076
                                                        John D. Sheppard
                                                        Admitted Pro Hac Vice
                                                        3701 Kirby Dr, Ste 1000
                                                        Houston, TX 77098
                                                        713.489.1206 tel
                                                        713.893.8370 fax
                                                        All E-Service To:
                                                        msfiling@morrowsheppard.com
                                                        dsheppard@morrowsheppard.com
                                                        jsheppard@morrowsheppard.com

                                                    COUNSEL FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on counsel of
record via CM/ECF on May 14, 2020.


                                                    /s/Daniel E. Sheppard
                                                    Daniel E. Sheppard




                                                2
